In the United States District Court
For the Middle District of North Carolina

 

Brian David Hill,
Petitioner/Defendant
Criminal Action No. 1:13-CR-435-1
v.
Civil Action No. 1:17-CV-1036
United States of America,

Respondent/Plaintiff

Petitioner's Motion to grant Four Pending Uncontested Motions

Motion and Brief/Memorandum of Law in support of Requesting the
Honorable Court in this case grant this motion to grant the four pending
uncontested motions

Criminal Defendant and § 2255 Motion Petitioner Brian David Hill (“Brian D.
Hill”, “Hill”, “Brian”, “Defendant”, “Petitioner”) is respectfully requesting that the
Honorable U.S. District Court grant this motion requesting that the Judicial Officer
of this Court to make a ruling/decision on four uncontested/undisputed pending
motions that were properly filed before this court as a matter of law and as a matter
of procedural due process. That is since the Plaintiff/Respondent the attorneys for
the United States of America, the Government, did not file any response by the set
due dates to three of the pending motions and therefore waives the right to any file
any objections to those motions. This is pursuant to Local Civil Rules of the
Middle District of North Carolina under LR 7.3 MOTION PRACTICE, as well as
the inherit power or implied power of the U.S. District Court (Courts § 18 -
inherent or implied powers, Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991),

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 1 of 20
Courts § 225.1; Equity § 47 - power to vacate fraudulent judgment) (See
Supplement 1 — Document #199, Attachment #1 ECF No. 199-1).

The exact relief that Petitioner is requesting is that the assigned Judicial Officer of
the U.S. District Court enter a decision on the following motions or grant the

following uncontested/undisputed pending motions:

1. Document #199 MOTION entitled “Motion for Sanctions and to
Vacate Judgment in Plaintiff's/Respondent's Favor" "Motion and
Brief/Memorandum of Law in Support of Requesting the
Honorable Court in this case Vacate Fraudulent Begotten
Judgment or Judgments” filed by BRIAN DAVID HILL. Response
to Motion due by 10/25/2019. (Attachments: # (1) Supplement 1, #
(2) Supplement 2, # (3) Exhibit 1, # (4) Exhibit 2, # (5) Envelope -
Front and Back) (Civil Case number: 17CV1036) (Garland,
Leah).”

2. Document #206 MOTION entitled “MOTION entitled "Petitioner's
Second Motion for Sanctions and to Vacate Judgment that was in
Plaintiff's/Respondent's Favor; Motion and Brief/Memorandum of
Law in support of Requesting the Honorable Court in this case
Vacate Fraudulent begotten Judgment or Judgments" filed by
BRIAN DAVID HILL. Response to Motion due by 11/5/2019.
(Attachments: # (1) Exhibit 1, # (2) Exhibit 2, # (3) Supplement 1,
# (4) Supplement 2, # (5) Supplement 3, # (6) Supplement 4, # (7)
Envelope - Front and Back) (Garland, Leah).”

3. Document #217 MOTION entitled "Request that the U.S. District
Court Vacate Fraudulent Begotten Judgment, Vacate the Frauds
upon the Court against Brian David Hill", filed by BRIAN DAVID

2

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 2 of 20
HILL re: [199] Motion. Response to Motion due by 12/2/2019
(Attachments: # (1) Envelope - Front and Back) (Garland, Leah)
Modified on 11/12/2019 to correctly link document. (Garland,
Leah)”

4. Document #222 MOTION entitled "Petitioner's third Motion for
Sanctions, Motion for Default Judgment in 2255 case and to
Vacate Judgment that was in Plaintiff/Respondent's favor" filed by
BRIAN DAVID HILL. (Attachments: # 1 Exhibit 1, #2 Exhibit 2,
# 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, #7
Exhibit 7, # 8 Exhibit 8, #9 Exhibit 9, # 10 Exhibit 10, #11
Supplement 1, # 12 Envelope - Front and Back) (Garland, Leah)
(Entered: 11/21/2019)

Petitioner had attempted to file a Writ of Mandamus to compel the Judge to
enter a decision on those uncontested motions under U.S. Court of Appeals for the
Fourth Circuit case no. 19-2338. Due to likely some defects in the Writ of
Mandamus out of Petitioner feeling emotional distress over the imprisonment order
last year (Document #200), the Court of Appeals mistakenly denied the Writ over
assuming that it was a circumvent to direct appeal. However, the Supreme Court
and the Virginia Supreme Court both made rulings on Mandamus relief being
appropriate to get a judge to act where he/she refuses to act and ought to act.
Petitioner plans on filing a Writ of Mandamus Petition in the U.S. Supreme Court
or again in the Fourth Circuit correcting the defects from the other failed petition
but more precisely asking simply for removing a block to appellate relief, which
Petitioner is entitled to relief in that regard. Petitioner is entitled to appellate relief

upon a non-favorable decision to those four uncontested pending motions.

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 3 of 20
WHEREFORE, before Petitioner attempts another Mandamus petition over
his right to relief to request action on four (4) pending uncontested motions, that
were never acted upon, never denied or granted, Petitioner asks for action to be

taken by the Court on those foregoing pending motions.

Brief/Memorandum of Law in support of Requesting the Honorable Court in

this case grant the four pending uncontested motions

NOW COMES the Brian David Hill, by and through Brian David Hill, and
submit this brief / memorandum in support of its Petitioner's Motion to grant Four
Pending Uncontested Motions and moves this Court for an order granting this
motion by entering a decision, judgment, or action, on the four (4) uncontested

pending motions that were never decided upon by the Court as of yet.

I. STATEMENT OF THE CASE

On October 4, 2019, Petitioner had filed the Document #199, MOTION entitled
“Motion for Sanctions and to Vacate Judgment in Plaintiff's/Respondent's Favor"
"Motion and Brief/Memorandum of Law in Support of Requesting the Honorable
Court in this case Vacate Fraudulent Begotten Judgment or Judgments” filed by
BRIAN DAVID HILL. Response to Motion due by 10/25/2019. (Attachments: #
(1) Supplement 1, # (2) Supplement 2, # (3) Exhibit 1, # (4) Exhibit 2, # (5)
Envelope - Front and Back) (Civil Case number: 17CV1036) (Garland, Leah).”
The Respondent/Plaintiff never filed any response by the due date of 10/25/2019
which would have been the date of October 25, 2019.

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 4 of 20
On October 15, 2019, Petitioner had filed the Document #206, MOTION entitled
“MOTION entitled "Petitioner's Second Motion for Sanctions and to Vacate
Judgment that was in Plaintiff's/Respondent's Favor; Motion and
Brief/Memorandum of Law in support of Requesting the Honorable Court in this
case Vacate Fraudulent begotten Judgment or Judgments" filed by BRIAN DAVID
HILL. Response to Motion due by 11/5/2019. (Attachments: # (1) Exhibit 1, # (2)
Exhibit 2, # (3) Supplement 1, # (4) Supplement 2, # (5) Supplement 3, # (6)
Supplement 4, # (7) Envelope - Front and Back) (Garland, Leah).” filed on the
docket. The Respondent/Plaintiff never filed any response by the due date of
11/5/2019 which would have been the date of November 5, 2019.

On November 8, 2019, Petitioner had filed the Document #217, “MOTION
entitled "Request that the U.S. District Court Vacate Fraudulent Begotten
Judgment, Vacate the Frauds upon the Court against Brian David Hill", filed by
BRIAN DAVID HILL re: [199] Motion. Response to Motion due by 12/2/2019
(Attachments: # (1) Envelope - Front and Back) (Garland, Leah) Modified on
11/12/2019 to correctly link document. (Garland, Leah)” filed on the docket. The
Respondent/Plaintiff never filed any response by the due date of 10/25/2019 which
would have been the date of December 2, 2019.

On November 21, 2019, Petitioner had filed the Document #222, MOTION
entitled "Petitioner's third Motion for Sanctions, Motion for Default Judgment in
2255 case and to Vacate Judgment that was in Plaintiff/Respondent's favor" filed
by BRIAN DAVID HILL. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, #3 Exhibit
3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, #8 Exhibit 8, #9
Exhibit 9, # 10 Exhibit 10, # 11 Supplement 1, # 12 Envelope - Front and Back)
(Garland, Leah) (Entered: 11/21/2019). The Clerk forgot to enter a response date,
but this motion had never been responded to by the Respondent/Plaintiff in about

3

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 5 of 20
almost an entire year since it was filed, and as of the date of November 2, 2020,
that would be exactly 11 months, 1 week, 5 days or calculated as 347 days without
ever a response from the U.S. Attorney Office.

The Petitioner now moves this Court for an order granting this motion to make a
decision on the four (4) pending uncontested motions in the case, captioned above,
that were properly filed and entitled as MOTIONS before this Court.

II. STATEMENT OF FACTS

Those four (4) uncontested motions were filed in the civil/criminal case regarding
the § 2255 Motion and supporting documents, and Petitioner had not been
represented by counsel throughout the entire § 2255 case. Petitioner has not been
appointed legal counsel to represent him over any matters and requests under this
Court’s inherit powers as it is not following a normal statutory remedy process but
based upon inherit powers affirmed to all Courts by the United States Supreme
Court. Even though the § 2255 case had initially been dismissed on New Years
Eves around December 31, 2019 (Doc #236, #237) the four uncontested motions
have still not been acted upon and it is the Judge’s ministerial duty to act upon
those pending motions properly filed in the record of this court by the clerk which
is a judicial officer of the court, even Mandamus relief may be used to remedy
such dereliction of duty when not acting upon pending motions which were not

responded to by a certain due date.

The four (4) pending motions had sought the following forms of relief:

e #199: Sanction the Attorney/Attoreys of the Respondent/Plaintiff of the
United States of America and Vacate the fraudulent begotten judgment
entered on July 24, 2015 (Document #122). Fraud allegations were not

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 6 of 20
contested and therefore the Government had waived it’s right to contest, so it
is proven to be factual, prima facie.

e #206: Sanction the Attorney/Attorneys of the Respondent/Plaintiff of the
United States of America and Vacate the fraudulent begotten judgment
entered on October 7, 2019 (Document #200). Fraud allegations were not
contested and therefore the Government had waived it’s right to contest, so it
is proven to be factual, prima facie.

e Request that the Court vacate any or all fraudulent begotten judgments as
what was argued in Document #217.

e #222: Sanction the Attorney/Attorneys of the Respondent/Plaintiff of the
United States of America and Vacate the fraudulent begotten judgment
entered on November 12, 2014 (Document #54). Fraud allegations were not
contested and therefore the Government had waived it’s right to contest, so it

is proven to be factual, prima facie.
I. STANDARD OF REVIEW

The All Writs Act, 28 U.S.C. § 1651, grants federal courts authority to issue all
writs necessary or appropriate in aid of their respective jurisdiction and agreeable
to the usages and principles of law. The Supreme Court has held that “the inherent
power [of a federal court] allows [it] to vacate its own judgment upon proof that a
fraud has been perpetrated upon the court.” Chambers v. NASCO, Inc., 501 U.S.
32, 44 (1991) (citing Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238
(1944). Thus, a motion alleging fraud on the court is sometimes called a “Hazel-

Atlas” motion.

The Fourth Circuit may or may not have established a case law standard of review
in regards to Fraud Upon the Court. As the Supreme Court has already made an
authoritative/controlling opinion on this issue, The Sixth Circuit had established a

7

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 7 of 20
good standard for fraud upon the Federal Courts. Therefore, Petitioner asks this
Court to adopt the Sixth Circuit standard for the elements of fraud:

The elements of fraud on the court include conduct: 1) on the part of an officer of
the court; 2) that is directed at the judicial machinery itself; 3) that is intentionally
false, willfully blind to the truth, or is in reckless disregard for the truth; 4) that is a
positive averment or a concealment when one is under a duty to disclose; and 5)
that deceives the court. See Demjanjuk v. Petrovsky, 10 F.3d 338, 348 (6th Cir.
1993).

It should also be noted that the Roseboro letter under Document #211:
“Rule 72(b), Fed. R. Civ. P. provides in pertinent part: (b) Dispositive
Motions and Prisoner Petitions.”

“Within 14 days after being served with a copy of the recommended
disposition, a party may serve and file specific written objections to
the proposed findings and recommendations. A party may respond to
another party’s objections within 14 days after being served with a
copy. Unless the district judge orders otherwise, the objecting party
must promptly arrange for transcribing the record, or whatever portion
of it the parties agree to or the magistrate judge considered sufficient.”

The U.S. Attorney was directed in a written letter by the Deputy Clerk Leah J.
Garland, that a party may respond to another party’s objections within 14 days
after being served with a copy, which of course they were served by CM/ECF
Notice of Electronic Filing on the date that objections were filed by the Deputy
Clerk. Fraud upon the court allegations against the elements of Petitioner’s guiit

presented/prosecuted by the Respondent/Plaintiff were also undisputed and

uncontested.

See Document #213, Page 3 of 137:

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 8 of 20
“Before I raise such objections, one of the issues that may not be
subject to time bar is fraud upon the court, especially a repeated
pattern of fraud upon the court.”

And

“If this court decides to dismiss Brian's 2255 case and allow the
repeated pattern of frauds by the Respondent, and then use those
frauds against the Petitioner to increase his imprisonment and
punishment, then this court no longer holds integrity and no longer is
to be trustworthy. Any judgments rendered by this court when they
allow frauds, ignore evidence, and ignore Supreme Court case law is
void judgments. It no longer is a legitimate Article ill court and should
be held to scrutiny by either the U.S. Congress in impeachment
proceedings or the U.S. Military for possibly high treason. Legitimate
Article ill courts must provide due process and must provide relief to
victims of frauds upon the court and must correct such frauds in order

to maintain trust and integrity.”
Last issue is the fraud upon the court Supplement under Page 92 of 137, Dkt. 213.

The U.S. Attorney (Respondent) did not respond to those fraud allegations
and evidence either. Default judgment of vacatur of the fraudulent begotten
judgments must be honored by this Court.

IV. ARGUMENT

If this Court or even the Fourth Circuit wishes to adopt the decision of the
Sixth Circuit’s interpretation on frauds upon the court, The Chambers v. NASCO,
Inc. or Demjanjuk v. Petrovsky (“Demjanjuk “‘) factors for determining whether
the court should enter an order granting the uncontested pending motions for
sanctions based upon the court’s inherit or implied powers is to the extent which
the Plaintiff/Respondent has filed and shown the elements of: 1) on the part of an
officer of the court; 2) that is directed at the judicial machinery itself; 3) that is
intentionally false, willfully blind to the truth, or is in reckless disregard for the

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 9 of 20
truth; 4) that is a positive averment or a concealment when one is under a duty to

disclose; and 5) that deceives the court.

The first Demjanjuk factor is that the fraud was conducted on the part of an
officer of the court. As Anand Prakash Ramaswamy, Esq., is an attorney of law
which means that he is an officer of the court, the main prosecutor who had
charged Petitioner with his criminal charge and prosecuted that charge as well as
prosecuting the two supervised release violations, and therefore satisfies that

factor.

The second Demjanjuk factor is that it is directed at the judicial machinery
itself. As the Plaintiff/Respondent had prosecuted the charges of both the
“possession of child pornography” charge (Doc. #1) and the two probation
violation charges (Doc. #88 and #156, #157, #158), the fraud allegations that were
uncontested in the four (4) pending motions were all regards to prosecution and
frauds being directed at the judicial machinery to obtain a favorable judgment.

Therefore, this satisfies the second factor.

The third Demjanjuk factor is that it is intentionally false, willfully blind to
the truth, or is in reckless disregard for the truth. As the Plaintiff/Respondent had
prosecuted the first probation violation under Document #88 by allowing and
knowingly permitting his witness Kristy L. Burton, United States Probation Officer
for the Western District of Virginia in Danville, to make multiple false statements
verbally under oath on June 30, 2015. The Respondent was warned on multiple
occasions about his key-witness Kristy L. Burton making false statements under
oath including Document #137 and Document #145-1. Instead the Respondent had
attempted to brush all of the fraud aside by pushing for a pre-filing injunction
under Document #148 and #149, to justify the frauds and make it nearly

impossible to have challenged them. It was denied under Document #210 by the

10

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 10 of 20
Magistrate Judge. Kristy L. Burton was caught lying multiple times which is
perjury, it doesn’t matter what justification that the Plaintiff/Respondent has for
those false statements when Judge Osteen had made remarks in September 30,
2014 about Attorney Susan Basko (Document #46) was at risk of a perjury charge
for statements she had made regarding Mr. Hill’s innocence in the case under oath.
If Susan Basko faced a risk of perjury for her claims made in Declaration under
pleading 46, then so should Kristy L. Burton, since Probation Officers are also
officers of the court and therefore can be subject to sanctions by the Court.
Ramaswamy the officer of the court had knowingly allowed false statements and
false facts or misconstrued facts to go upon the public record in this court and be
used against Petitioner Brian David Hiil. Ramaswamy had never apologized for
having a witness who had made multiple false statements and had never shown
acceptance of responsibility for his own mistakes, she never shown any remorse
and neither has AUSA Ramaswamy. He knowingly prosecuted falsehoods and
distorted truths to fir the prosecution’s narrative when falsehoods should not be
used to bolster a federal prosecution of a criminal or civil case. Therefore, that
satisfies the third factor.

The fourth Demjanjuk factor is that it is a positive averment or a
concealment when one is under a duty to disclose. As discovered in the
Government’s response to Brian’s Freedom of Information Act (“FOIA”) lawsuit
in the Western District of Virginia, case no. 4:17-cv-00027, Hill v. EOUSA; The
Respondent/Plaintiff had destroyed the evidence of the North Carolina State
Bureau of Investigation forensic case file proving that supposed child pornography
was downloading between the dates July 20, 2012, and July 28, 2013, when the
computer was seized on August 28, 2012. See Document #49 and all attachments

in case Hill v. Executive Office for United States Attorneys, case no. 4:17-cv-

11

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 11 of 20
00027, Western District of Virginia. Destroying evidence which would conceal it
from ever being proven as fact. That itself is wrong. The purpose of the frauds was
to be a positive averment in favor of the party who engaged in fraud through its
officer of the Court, Anand Prakash Ramaswamy, That is to obtain a favorable
judgment in adverse to Brian David Hill leading to wrongful imprisonment and
wrongful punishments. Using fraud and deception to punish an innocent man and
repeatedly attempt to revoke his supervised release is a repeated pattern of
miscarriages of justice, in violation of the U.S. Constitution’s prohibition on cruel
and unusual punishments from its clause under the 8th Amendment. Therefore, that
satisfies the fourth factor.

The fifth Demjanjuk factor is that it deceives the court. The Court had
wrongfully been given the impression that Brian had threatened his Probation
Officer Kristy L. Burton (Document #122) when there was no evidence of ever in
reference to “threatening” Kristy L. Burton. Because of the false statements
produced under oath on June 30, 2015, which is perjury by Kristy L. Burton, none
of her statements should have been taken at face value without physical or
corroborating evidence. There was nothing in the transcript ever stating that there
were threats directed at Kristy L. Burton. The Court was deceived by the false
statements and was given the impression that Brian David Hill had somehow
intentionally made threatening statements or gestures towards Kristy L. Burton
while Brian was having an autistic mental breakdown under his Autism Spectrum
Disorder, also known as meltdowns which are common in those who suffer under
the Autism Spectrum Disorder. Mental breakdowns happen to people in society,
especially those with neurological and mental health issues documented in this
case and other cases. There was no threat directed towards his former Probation

Officer Kristy L. Burton and no intent of such. No evidence of such. That violation

12

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 12 of 20
which was fraudulently based on perjured testimony as documented under
Document #88 escalated into the issue of the second supervised release violation
under Documents #156, #157, and #158. So, the frauds from the first violation
escalated into the second violation charge. There were frauds and issues from the
original charge of possession of child pornography. The prosecutor was wrong,
about a lot of things in the case. The confession made on August 29, 2012, was a
false confession. The SBI forensic report that was destroyed by the Government
had a lot of issues that contradict the so-called facts of guilt alleged by the
Plaintiff/Respondent. In fact, the Government never responded to the fraud
allegations in Document #169 (Responses due by 2/20/2019) motion with the
claims alleging that “The “Factual Basis” of my guilt provided by the Government
prior to Sentencing was Fraudulent. My confession statements were proven to be
inaccurate and false, a false confession caused by my Autism because of the way I
was interrogated”, and the Government did not respond to that direct allegation
challenging the factual basis of guilt and slamming it as entirely fraudulent. The
Government never owned up to any of these issues, even when confronted with
these issues. The fact they even tried to push for a pre-filing injunction meant that
the Government wanted to cover-up the truth and block any and all remedies Brian
David Hill could ever request to relieve him of any wrongful punishments in his
federal criminal case, They rather fight Petitioner tooth and nail, rather than admit
that they were wrong about anything false that they had ever presented before the
Court. Therefore, that satisfies the fifth factor.

The inherent power to “fashion appropriate sanction[s] for conduct which
abuses the judicial process” was reaffirmed by the Supreme Court in Chambers v.
NASCO, Inc. 501 U.S. 32, 44 (1991).

13

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 13 of 20
Where falsification occurs in the midst of ongoing judicial proceedings, and
is specifically directed at affecting those proceedings, it often is termed “fraud on
the court.” A court, as an exercise of this inherent authority, may sanction fraud on
the court through dismissal (if the falsifier is the plaintiff) or default (if the falsifier
is the defendant).

Some examples are: Breezevale Ltd. v. Dickinson, 879 A.2d 957, 964 (D.C.
2005) (affirming sanction of dismissal where top executives of plaintiff company
engaged in scheme to forge documents and subsequently denied the forgery in
pleadings and sworn testimony); Synanon Found., Inc. v. Bernstein, 503 A.2d
1254, 1263 (D.C. 1986) (affirming sanction of dismissal where plaintiff, inter alia,
destroyed audiotapes and made false statements to the court “that no responsive
documents could be found” in order “to deceive the court, and to improperly
influence the court in its decision on the defendants’ motions to compel, with the
ultimate aim of preventing the judicial process from operating in an impartial
fashion”); Cox v. Burke, 706 So. 2d 43 (Fla. Dist. Ct. App. 1998) (affirming
sanction of dismissal where plaintiff gave false answers to interrogatories and
deceptive deposition testimony); Pope v. Fed. Express Corp., 974 F.2d 982, 984
(8th Cir. 1992) (affirming sanction of dismissal for plaintiff ’s forgery of, and
reliance on, a single document); Aoude v. Mobil Oil Corp., 892 F.2d 1115 (1st Cir.
1989) (affirming dismissal where plaintiff concocted a single document); Tramel v.
Bass, 672 So. 2d 78, 82 (Fla. Dist. Ct. App. 1996) (affirming default judgment
against defendant who excised damaging six-second portion of videotape before
producing it during discovery). See 501 U.S. at 56-57; see also Synanon Found.,
Inc. v. Bernstein, 517 A.2d 28, 43 (D.C. 1986) (once a party embarks on a “pattern

of fraud,” and “[rjegardless of the relevance of these [fraudulent] materials to the

14

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 14 of 20
substantive legal issue in the case,” this is enough to “completely taint [the party’s]

entire litigation strategy from the date on which the abuse actually began”).

It has always been understood—the inference, indeed, is one of the simplest
in human experience—that a party’s falsehood or other fraud in the preparation
and presentation of his cause, his fabrication or suppression of evidence by bribery
or spoliation, and all similar conduct is receivable against him as an indication of
his consciousness that his case is a weak or unfounded one; and from that
consciousness may be inferred the fact itself of the cause’s lack of truth and merit.
The inference thus does not necessarily apply to any specific fact in the cause, but
operates, indefinitely though strongly, against the whole mass of alleged facts

constituting his cause.

The arguments cited from Attorney report titled "Responding to Falsification
of Evidence" by Jonathan K. Tycko. Jonathan K. Tycko is a partner with Tycko
Zavareei & Spiva LLP in Washington, D.C. He can be reached at (202) 973-0900

or by email at jtycko@tzslaw.com.

 

There is the Local Rule 7.3 of this Court, since the 2255 case is both under
the civil and criminal rules, even the local rules, and it states that uncontested

motions are granted in normal course. See LR 7.3 MOTION PRACTICE (k):

“(k) Failure to File and Serve Motion Papers. The failure to file
a brief or response within the time specified in this rule shall
constitute a waiver of the right thereafter to file such brief or response,
except upon a showing of excusable neglect. A motion
unaccompanied by a required brief may, in the discretion of the Court,
be summarily denied. A response unaccompanied by a required brief
may, in the discretion of the Court, be disregarded and the pending
motion may be considered and decided as an uncontested motion. Ifa
respondent fails to file a response within the time required by this
rule, the motion will be considered and decided as an uncontested
motion, and ordinarily will be granted without further notice.”

15

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 15 of 20
According to that local rule in the Middle District of North Carolina,
motions not responded to are uncontested and ordinarily will be granted “without

further notice”.

The Respondent/Plaintiff never responded to the fraud allegations against
the Government’s factual basis of guilt under Document #169. The
Respondent/Plaintiff never responded to the four pending motions under
Documents #199, #206, #217, and #222. Those four were uncontested and
therefore the Petitioner is entitled to the relief requested in each pending
uncontested motion. Those pending motions should be granted immediately
without further delay as a matter of law, as a matter for conscious sake, and to

restore this Court’s integrity in this case.
V. CONCLUSION

Based on Respondent’s/Plaintiff’s repeated pattern of fraud and inability to
hold his key-witness accountable for false statements under oath which is perjury,
every Chambers v. NASCO, Inc. factor and every Demjanjuk factor weighs
heavily against Respondent/Plaintiff and in favor of this Court entering a decision

on the four (4) uncontested pending motions before the Court.

Therefore, the Petitioner respectfully requests that this Court enter an order
granting the four (4) uncontested motions pending before this Court.

WHEREFORE, the Petitioner respectfully request that the Court:

(1) Grant this Motion for action upon the pending uncontested motions on

the record;

(2) Enter an Order granting the four pending uncontested motions #199,
#206, #217, and #222. Provide the relief requested in each of those pending

16

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 16 of 20
uncontested motions including but not limited to vacatur of all fraudulent begotten

judgments such as Document #54, Document #88, and Document #200.

(3) Order that the Respondent/Plaintiff respond to the claims and facts
brought up in the uncontested pending motions, if the Court finds it necessary.
Order that if the Government does not want to file any response, to vacate the
fraudulent begotten judgments and maybe even order a hearing for the Government

to personally be asked questions regarding the United States of America counsel’s
frauds.

(4) Order that the Government be sanctioned by paying the pro se non-
attorney legal fees as a penalty/sanction for the frauds upon the court and the costs
it took Brian David Hill to be able to defend against such frauds. Costs such as
paper, ink cartridge, printer replacement, envelopes, and postage, basically they are

only legal case reimbursement costs and nothing more requested by Petitioner.

ADDITIONAL CASE LAW AUTHORITIES IN SUPPORT OF THIS
MOTION

In Stoesel v. American Home, 362 Sel. 350, and 199 N.E. 798 (1935), the court
ruled and determined that, “Under Illinois Law and Federal Law, when any officer
of the Court has committed “fraud on the Court”, the order and judgment of that
court are void and of no legal force and effect.” In Sparks v. Duval County

Ranch, 604 F.2d 976 (1979), the court ruled and determined that, “No immunity
exists for co-conspirators of judge. There is no derivative immunity for extra-
judicial actions of fraud, deceit and collusion.” In Edwards v. Wiley, 374 P.2d 284,
the court ruled and determined that, “Judicial officers are not liable for erroneous
exercise of judicial powers vested in them, but they are not immune from liability

when they act wholly in excess of jurisdiction.” See also, Vickery v. Dunnivan, 279

17

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 17 of 20
P.2d 853, (1955). In Beall v. Reidy, 457 P.2d 376, the court ruled and determined,
“Except by consent of all parties a judge is disqualified to sit in trial of a case if he
comes within any of the grounds of disqualification named in the Constitution.

In Taylor v. O’Grady, 888 F.2d 1189, 7" Cir. (1989), the circuit ruled, “Further,
the judge has a legal duty to disqualify, even if there is no motion asking for his
disqualification.” Also, when a lower court has no jurisdiction to enter judgment,
the question of jurisdiction may be raised for the first time on appeal. See DeBaca
v. Wilcox, 68 P, 922. The right to a tribunal free from bias and prejudice is based
on the Due Process Clause. Should a judge issue any order after he has been
disqualified by law, and if the party has been denied of any of his/her property,
then the judge has engaged in the crime of interference with interstate commerce;
the judge has acted in his/her personal capacity and not in the judge’s judicial
capacity. See U.S. v. Scinto, 521 F.2d 842 at page 845, 7" circuit, 1996, Party can
attack subject matter jurisdiction at anytime in the proceeding, even raising
jurisdiction for the first time on appeal, State v. Begay, 734 P.2d 278. “A
prejudiced, biased judge who tries a case deprives a party adversely affected of due
process.” See Nelson v. Cox, 66 N.M. 397.

Destafano v. State Farm Mutual Automobile Insurance Co., 28 Fla. L. Weekly
D1077 (Fla. 1st DCA April 28, 2003), and Long v. Swofford, 805 So. 2d 882 (Fla.
3d DCA 2003), have been more favorably disposed to affirm dismissals with

prejudice for serious, palpable “fraud on the court.”

Respectfully filed with the Court, this the 2nd day of November, 2020.

Respectfully submitted,

 

18

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 18 of 20
Brian D. Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

Former U.S.W.G.O. Alternative News reporter

I stand with QANON/Donald-Trump — Drain the Swamp

I ask Qanon and Donald John Trump for Assistance (S.O.S.)
Make America Great Again

Petitioner also requests with the Court that a copy of this pleading be served upon
the Government as stated in 28 U.S.C.§ 1915(d), that “The officers of the court
shall issue and serve all process, and preform all duties in such cases. Witnesses
shall attend as in other cases, and the same remedies shall be available as are
provided for by law in other cases’. Petitioner requests that copies be served with
the U.S. Attorney office of Greensboro, NC via CM/ECE Notice of Electronic
Filing ("NEF") email, by facsimile if the Government consents, or upon U.S. Mail.
Thank You!

CERTIFICATE OF SERVICE

Petitioner/Defendant hereby certifies that on November 2, 2020, service was made
by mailing the original of the foregoing:

“Petitioner's Motion to grant Four Pending Uncontested Motions -- Motion and
Brief/Memorandum of Law in support of Requesting the Honorable Court in this
case grant this motion to grant the four pending uncontested motions”

by deposit in the United States Post Office, in an envelope, Postage prepaid, on
November 2, 2020 addressed to the Clerk of the Court in the U.S. District Court,
for the Middle District of North Carolina, 324 West Market Street, Greensboro,
NC 27401.

Then pursuant to 28 U.S.C. §1915(d), Petitioner requests that the Clerk of the
Court move to electronically file the foregoing using the CM/ECF system which
will send notification of such filing to the following parties to be served in this
action:

19

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 19 of 20
 

Anand Prakash Ramaswamy
U.S. Attorney Office

Civil Case # 1:17 -cv-1036

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
Anand.Ramaswamy(Q@usdoj.gov

Angela Hewlett Miller

U.S. Attorney Office

Civil Case # 1: 17 -cv-1036

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401

angela.miller(@usdoj.gov

 

JOHN M. ALSUP

U.S. Attorney Office

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
john.alsup(@usdoj.gov

 

 

 

This is pursuant to Petitioner's "In forma Pauperis" ("IFP") status, 28 U.S.C.
§1915(d) that "The officers of the court shall issue and serve all process, and
perform all duties in such cases ... "the Clerk shall serve process via CM/ECF to

serve process with all parties.

 

Date of signing:

November 2, 2020

 

 

Respectfully submitted,

Brian D_ Fil
(gne Signed

Brian D. Hill (Pro Se)

310 Forest Street, Apartment |
Martinsville, Virginia 24112
Phone #: (276) 790-3505

    

I stand with QANON/Donald-Trump — Drain
the Swamp

I ask Qanon and Donald John Trump for
Assistance (S.O.S.)

Make America Great Again

 

Friend’s justice site: JusticeForUS WGO.wordpress.com
JusticeForUSWGO.NL/Pardon

ON
z, WE EES. We
. e
& ?
= -
= =

20

 

Case 1:13-cr-00435-TDS Document 264 Filed 11/04/20 Page 20 of 20

 

 
